Pannell, Judge.
Upon prior appeal of this case to this court (Arnold v. Citizens Bank of Americus, 117 Ga. App. 182 (160 SE2d 463)) the grant of a summary judgment in favor of the plaintiff appellee bank seeking to recover the amount of two erroneous deposits made to the account of the appellant defendants was reversed on the grounds therein stated. Another motion for summary judgment was made in behalf of the plaintiff which was granted, and the same appellant again appeals to this court. Under the law of the case as established by the prior ruling on appeal, while there is proof that all funds withdrawn from the account were withdrawn by either or both of the appellants it does not show how much was received by each, and so, under the prior decision in the same case, a genuine issue still remains as to who received the erroneous deposits.

Judgment reversed.


Quillian and Evans, JJ., concur.